48 U.S. 626 (1849)
7 How. 626
ABRAHAM COLBY, PLAINTIFF IN ERROR,
v.
JAMES LEDDEN.
Supreme Court of United States.

C.B. Goodrich, for the defendant in error.
*627 Mr. Justice GRIER delivered the opinion of the court.
This case was argued with the case of Philip Peck et al. v. John S. Jenness et al., and the record presents the same questions which have just been decided in that case. For the reasons there assigned, the judgment of the Superior Court of New Hampshire is affirmed.

Order.
This cause came on to be heard on the transcript of the record to the Superior Court of Judicature of the State of New Hampshire, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Superior Court of Judicature in this cause be and the same is hereby affirmed, with costs and damages at the rate of six per centum per annum.